

117 S760 IS: Cost Openness and Spending Transparency Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 760IN THE SENATE OF THE UNITED STATESMarch 16, 2021Ms. Ernst (for herself, Mr. Scott of Florida, Mr. Paul, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require recipients of Federal funds to disclose information relating to programs, projects, or activities carried out using the Federal funds. 1.Short titleThis Act may be cited as the Cost Openness and Spending Transparency Act of 2021 or the COST Act.2.Disclosure requirements for recipients of Federal funds(a)In generalSubchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:1356.Disclosure requirements for recipients of Federal funds(a)In generalAn individual or entity (including a State or local government and a recipient of a Federal research grant) carrying out a program, project, or activity that is, in whole or in part, carried out using Federal funds shall clearly state in any statement, press release, request for proposals, bid solicitation, or other document describing the program, project, or activity, other than a communication containing not more than 280 characters—(1)the percentage of the total costs of the program, project, or activity which will be financed with Federal funds;(2)the dollar amount of the Federal funds made available for the program, project, or activity; and(3)the percentage of the total costs of, and dollar amount for, the program, project, or activity that will be financed by nongovernmental sources.(b)NoncomplianceIf the Director of the Office of Management and Budget determines that an individual or entity is failing to comply with subsection (a), the Director may direct the head of each agency providing Federal funds to the individual or entity to withhold not more than 25 percent of the amount of Federal funds that would otherwise be provided to the individual or entity, until the date on which the individual or entity complies with subsection (a)..(b)Technical and conforming amendmentThe table of sections for subchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:1356. Disclosure requirements for recipients of Federal funds..